DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 25 August 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the reduced diameter shank has a diameter that is less than an internal surface of the internal thread to provide a float between the shank and the internal thread and the reduced diameter shank has a diameter that is less than the” at lines 4-6.  The claim does not appear to conclude, such that it is unclear to what the reduced diameter is compared.
Claim 6 depends from claim 5, and therefore is rejected for at least the reasons presented above with respect to claim 5.
To the best of the examiner’s understanding, claim 5 and 15 are presented in parallel, and the phrase after “the internal thread” is no intended to be in claim 5.  For the purposes of the art rejections below, the examiner will ignore the incomplete terminal clause.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-12, 14, and 17-20
Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. as being unpatentable over United States Patent 10,054,142 to Bachman et al. (hereinafter “Bachman”).
Regarding claim 1, Bachman discloses a captive fastener system (see Fig. 2) comprising: a captive fastener assembly (20; see Fig. 3) having a sleeve (rightmost 14; see Fig. 2) and a captive fastener (40) arranged within the sleeve (14); a mounting assembly (see Fig. 5) having a bushing (12; left side of Fig. 5) and a mounting fastener (also 40) arranged to pass through the bushing (compare Figs. 5 and 4); and a joining body (30) having a mounting aperture (see Fig. 5; apertures unnumbered), wherein the sleeve (21) is attached to the joining body (30; Col. 6, lines 14-16) and the bushing (leftmost 12 with respect to Fig. 5) and the mounting fastener (40) are configured to pass through the mounting aperture (see Fig. 4), wherein the mounting assembly provides a first degree of movement of the captive fastener system and the captive fastener assembly provides a second degree of movement of the captive fastener system (one having ordinary skill in the art would at least recognize that insertion of respective fasteners in the respective openings in the mounting assembly provide multiple degrees of freedom relative to an attachable device 32).
Bachman does not explicitly disclose that the sleeve is integrally formed with the joining body and extends therefrom, wherein the sleeve and the joining body form a single, continuous structure.  However, the MPEP teaches “that the use of a one piece construction instead of the structure disclosed in the [prior art] would be merely a matter of obvious engineering choice” (see MPEP 2144.04(V)(B)). Bachman teaches that the sleeve may be attached to the joining body (30; see Col. 6, lines 14-17) in a variety of ways.  Applicant’s Specification teaches that the sleeve may be formed integrally with the joining body or may be attached in various manners (see Applicant’s Specification at paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art to modify the teachings of Bachman to form the sleeve and the joining body as a single, continuous structure as a matter of obvious engineering design choice. (See MPEP 2144.04(V)(B) and MPEP 2143(A)).  The resulting structure would be reasonably expected to function identically to the structure taught by Bachman, without modification of the principles of operation.
Thus, Bachman teaches the limitations of claim 1.
Regarding claim 2, Bachman teaches the limitations of claim 1, and further Bachman discloses that the sleeve (14) includes an internal thread (unnumbered threads; see fig. 2) configured to enable the captive fastener (40) to be secured within the sleeve by the internal thread (Col. 6, lines 60-63).
Regarding claim 4, Bachman teaches the limitations of claim 1, and further Bachman discloses that the captive fastener assembly (20) includes a biasing element (22) configured to provide a biasing force to the captive fastener (Col. 6, lines 18-19). 
Regarding claim 7, Bachman teaches the limitations of claim 1, and further Bachman discloses that the mounting fastener is configured to threadedly connect to a first structure (12) and the captive fastener (40) is configured to threadedly connect to a second structure (14) to fixedly attach the first structure to the second structure (see Fig. 2).
Regarding claim 8, Bachman teaches the limitations of claim 1.  Bachman does not explicitly disclose that the system comprises at least one additional captive fastener assembly having a respective sleeve and captive fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional captive fastener assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple fastener assemblies to be present.  
Thus, Bachman teaches the limitations of claim 8.
Regarding claim 9, Bachman teaches the limitations of claim 1.  Bachman does not explicitly disclose that the system comprises at least one additional mounting assembly having a respective bushing and mounting fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional mounting assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple mounting assemblies to be present.  
Thus, Bachman teaches the limitations of claim 9.
Regarding claim 10, Bachman teaches the limitations of claim 1, and further Bachman discloses that the captive fastener (40) has a first end (upper end with respect to Fig. 5) and a second end (lower end with respect to Fig. 5) with a head (see Fig. 5) arranged at the first end and a threaded portion at the second end (unnumbered threads in Fig. 5).
Regarding claim 11, Bachman discloses a structural assembly (see Fig. 2) comprising: a first structure (32); a second structure (30), wherein the first structure is configured to be mounted to the second structure (see Fig. 2); and a captive fastener system (see Fig. 2) configured to mount and connect the first structure to the second structure, the captive fastener system comprising: a captive fastener assembly (20; see Fig. 3) having a sleeve (rightmost 14; see Fig. 2) and a captive fastener (40) arranged within the sleeve (14), wherein the captive fastener (40) is configured to threadedly engage with the second structure (30, at sleeved portion 11 and 14 see Fig. 2); a mounting assembly (see Fig. 5) having a bushing (12; left side of Fig. 5) and a mounting fastener (also 40) arranged to pass through the bushing (compare Figs. 5 and 4), wherein the mounting fastener is configured to threadedly engage with the first structure (32, at 14); and a joining body (30) having a mounting aperture (see Fig. 5; apertures unnumbered), wherein the sleeve (21) is attached to the joining body (30; Col. 6, lines 14-16) and the bushing (leftmost 12 with respect to Fig. 5) and the mounting fastener (40) are configured to pass through the mounting aperture (see Fig. 4), wherein the mounting assembly provides a first degree of movement of the captive fastener system and the captive fastener assembly provides a second degree of movement of the captive fastener system (one having ordinary skill in the art would at least recognize that insertion of respective fasteners in the respective openings in the mounting assembly provide multiple degrees of freedom relative to an attachable structure).
Bachman does not explicitly disclose that the sleeve is integrally formed with the joining body and extends therefrom, wherein the sleeve and the joining body form a single, continuous structure.  However, the MPEP teaches “that the use of a one piece construction instead of the structure disclosed in the [prior art] would be merely a matter of obvious engineering choice” (see MPEP 2144.04(V)(B)). Bachman teaches that the sleeve may be attached to the joining body (30; see Col. 6, lines 14-17) in a variety of ways.  Applicant’s Specification teaches that the sleeve may be formed integrally with the joining body or may be attached in various manners (see Applicant’s Specification at paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art to modify the teachings of Bachman to form the sleeve and the joining body as a single, continuous structure as a matter of obvious engineering design choice. (See MPEP 2144.04(V)(B) and MPEP 2143(A)).  The resulting structure would be reasonably expected to function identically to the structure taught by Bachman, without modification of the principles of operation.
Thus, Bachman teaches the limitations of claim 11.
Regarding claim 12, Bachman teaches the limitations of claim 11, and further Bachman discloses that the sleeve (14) includes an internal thread (unnumbered threads; see fig. 2) configured to enable the fastener (40) to be secured within the sleeve by the internal thread (Col. 6, lines 60-63).
Regarding claim 14, Bachman teaches the limitations of claim 11, and further Bachman discloses that the captive fastener assembly (20) includes a biasing element (22) configured to provide a biasing force to the captive fastener (Col. 6, lines 18-19). 
Regarding claim 17, Bachman teaches the limitations of claim 11, and further Bachman discloses that the joining body (30) defines an engagement surface that contacts and engages with the first structure (32; see Fig. 2).
Regarding claim 18, Bachman teaches the limitations of claim 11.  Bachman does not explicitly disclose that the system comprises at least one additional captive fastener assembly having a respective sleeve and captive fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional captive fastener assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple fastener assemblies to be present.  
Thus, Bachman teaches the limitations of claim 18.
Regarding claim 19, Bachman teaches the limitations of claim 11.  Bachman does not explicitly disclose that the system comprises at least one additional mounting assembly having a respective bushing and mounting fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional mounting assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple mounting assemblies to be present.  
Thus, Bachman teaches the limitations of claim 19.
Regarding claim 20, Bachman teaches the limitations of claim 11, and further Bachman discloses that the captive fastener (40) has a first end (upper end with respect to Fig. 5) and a second end (lower end with respect to Fig. 5) with a head (see Fig. 5) arranged at the first end and a threaded portion at the second end (unnumbered threads in Fig. 5).
Claim 3, 5-6, 13 and 15-16
Claims 3, 5-6, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman as applied to claims 2 and 12, respectively above, and further in view of United States Patent Application Publication 2018/0172059 to Hutchings et al. (hereinafter “Hutchings”).
Regarding claim 3, Bachman teaches the limitations of claim 2, however Bachman does not explicitly disclose that the captive fastener comprises a shank having a diameter less than an internal surface of the internal thread to provide a float.  However, it is known in the art of captive fasteners to provide shanks which allow for floating.
For example, Hutchings teaches a captive fastener assembly (20) including a fastener (48) having threads (58) with a diameter smaller than the internal threads (62) of a sleeve (46; see paragraph [0028]). The threads of the fastener are thus able to pass through the sleeve without requiring threaded engagement with the sleeve, resulting in a captured floating configuration (see paragraph [0034]).  
It would have been obvious to one having ordinary skill in the art to modify the system taught by Bachman to include another and conventional captive fastener assembly, such as the captive fastener assembly taught by Hutchings. (See MPEP 2143(A)).  The resulting combination would be reasonably expected to function in substantially the same manner as the system of Bachman without modification. Substituting the geometry of the threaded portions of the shank and of the sleeve of the captive fastener portion could be made without modification of the remainder of the assembly taught by Bachman.
Thus, the combination of Bachman and Hutchings teaches the limitations of claim 3.
Regarding claim 5, Bachman teaches the limitations of claim 2, however Bachman does not explicitly disclose that the captive fastener comprises a head at one end, a threaded portion at an opposite end, and a reduced diameter shank having a diameter less than an internal surface of the internal thread to provide a float.  However, it is known in the art of captive fasteners to provide shanks which allow for floating.
For example, Hutchings teaches a captive fastener assembly (20) including a fastener (48) comprises a head (50) at one end, a threaded portion (58) at an opposite end (see Fig. 2), and a reduced diameter shank (shank at 52 not including threaded portion 58) extending between the head and threaded portion.  Hutchings teaches reduced diameter shank (at 52) has a diameter that is less than an internal surface of the internal thread (62) of the sleeve (46; see paragraph [0028]). The threads of the fastener are thus able to pass through the sleeve without requiring threaded engagement with the sleeve, resulting in a captured floating configuration (see paragraph [0034]).
It would have been obvious to one having ordinary skill in the art to modify the system taught by Bachman to include another and conventional captive fastener assembly, such as the captive fastener assembly taught by Hutchings. (See MPEP 2143(A)).  The resulting combination would be reasonably expected to function in substantially the same manner as the system of Bachman without modification. Substituting the geometry of the threaded portions of the shank and of the sleeve of the captive fastener portion could be made without modification of the remainder of the assembly taught by Bachman.
Thus, the combination of Bachman and Hutchings teaches the limitations of claim 5.
Regarding claim 6, the combination of Bachman and Hutchings teaches the limitations of claim 5, and further Hutchings teaches that the reduced diameter shank (at 52) has a diameter that is less than a diameter of the threaded portion (58; see Fig. 2, threaded region extends radially beyond non-threaded portion immediately above it).
Regarding claim 13, Bachman teaches the limitations of claim 12, however Bachman does not explicitly disclose that the captive fastener comprises a shank having a diameter less than an internal surface of the internal thread to provide a float.  However, it is known in the art of captive fasteners to provide shanks which allow for floating.
For example, Hutchings teaches a captive fastener assembly (20) including a fastener (48) having threads (58) with a diameter smaller than the internal threads (62) of a sleeve (46; see paragraph [0028]). The threads of the fastener are thus able to pass through the sleeve without requiring threaded engagement with the sleeve, resulting in a captured floating configuration (see paragraph [0034]).  
It would have been obvious to one having ordinary skill in the art to modify the system taught by Bachman to include another and conventional captive fastener assembly, such as the captive fastener assembly taught by Hutchings. (See MPEP 2143(A)).  The resulting combination would be reasonably expected to function in substantially the same manner as the system of Bachman without modification. Substituting the geometry of the threaded portions of the shank and of the sleeve of the captive fastener portion could be made without modification of the remainder of the assembly taught by Bachman.
Thus, the combination of Bachman and Hutchings teaches the limitations of claim 13.
Regarding claim 15, Bachman teaches the limitations of claim 12, however Bachman does not explicitly disclose that the captive fastener comprises a head at one end, a threaded portion at an opposite end, and a reduced diameter shank having a diameter less than an internal surface of the internal thread to provide a float.  However, it is known in the art of captive fasteners to provide shanks which allow for floating.
For example, Hutchings teaches a captive fastener assembly (20) including a fastener (48) comprises a head (50) at one end, a threaded portion (58) at an opposite end (see Fig. 2), and a reduced diameter shank (shank at 52 not including threaded portion 58) extending between the head and threaded portion.  Hutchings teaches reduced diameter shank (at 52) has a diameter that is less than an internal surface of the internal thread (62) of the sleeve (46; see paragraph [0028]). The threads of the fastener are thus able to pass through the sleeve without requiring threaded engagement with the sleeve, resulting in a captured floating configuration (see paragraph [0034]).
It would have been obvious to one having ordinary skill in the art to modify the system taught by Bachman to include another and conventional captive fastener assembly, such as the captive fastener assembly taught by Hutchings. (See MPEP 2143(A)).  The resulting combination would be reasonably expected to function in substantially the same manner as the system of Bachman without modification. Substituting the geometry of the threaded portions of the shank and of the sleeve of the captive fastener portion could be made without modification of the remainder of the assembly taught by Bachman.
Thus, the combination of Bachman and Hutchings teaches the limitations of claim 15.
Regarding claim 16, the combination of Bachman and Hutchings teaches the limitations of claim 15, and further Hutchings teaches that the reduced diameter shank (at 52) has a diameter that is less than a diameter of the threaded portion (58; see Fig. 2, threaded region extends radially beyond non-threaded portion immediately above it).
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see Response, filed 25 August 2022, with respect to the rejection(s) of claims 1-2, 4-7, 10-12, 14-17, and 20 under 35 SUC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bachman and the MPEP.
Claims 1-2, 4-7, 10-12, 14-17, and 20 were previously rejected as anticipated by Bachman.
Applicant notes that claim 1 has been amended to require that the “sleeve is integrally formed with the joining body and extends therefrom, wherein the sleeve and the joining body form a single, continuous structure formed of a continuous material.”  Applicant asserts that such is not disclosed by Bachman, which teaches that a sleeve member may be attached to a joining body by various means.
The examiner agrees.  However, because the MPEP teaches that it is an obvious matter of engineering design choice to form separate components as integral or unitary components (see MPEP 2144.04(V)(B)), a new rejection is presented under 35 USC 103.  The examiner notes that there is no teaching in Applicant’s Specification of a new or unexpected result from the components being formed integrally rather than separately and then joined.
Applicant assert that “there is no suggestion that the screw captivator 20 of Bachman could be integrally formed with the member 30, and it is not clear how such could be accomplished given the nature of the teachings of Bachman (Response at page 9).
The examiner respectfully disagrees. While Bachman does not explicitly disclose integrally forming the components, Bachman teaches that various different attachment means (e.g. welding, adhesive, deformation, etc.) may be used (Col. 6, lines 14-17).  Bachman need not explicitly explain how the components can be formed together, as the MPEP teaches that such integral formation is obvious as a matter of engineering design choice. (See MPEP 2144.04(V)(B)).  Applicant’s own Specification does not teach how the components may be integrally formed, only that integral formation is contemplated (see Applicant’s Specification at paragraph [0048]).  Is such by casting?  Molding?  Additive manufacturing using a three-dimensional printer or stereolithography?  Applicant does not appear to instruct a person having ordinary skill in the art of a specific means for integral formation. 
Applicant separately, during their discussion of the rejection of claim 11, argues that reasoning allegedly applying to claim 11 for limitations not actually claimed in claim 1 show the Bachman fails to provide a first structure.
The examiner respectfully disagrees.  The limitations of claim 11 are not read into claim 1 where Applicant has the ability to amend the claim to require those limitations.
Regarding claim 11, Applicant asserts that “the first and second structures are separate and independent from the joining body, as claimed in claim 11.”
The examiner has reviewed the language of claim 11. There is no language “separate and independent” in the claim.  Claim 11 instead requires “a first structure” and “a second structure, wherein the first structure is configured to be mounted to the second structure” and “a captive fastener system configured to mount and connect the first structure to the second structure.”  While the examiner has interpreted the claim such that the first structure and the second structure are separate, the examiner understands that a captive fastener system which includes a captive fastener in contact with either the first structure or the second structure used to connect the captive fastener system to the other of the first structure and the second structure can meet the claimed limitations as written.  
Applicant asserts that dependent claims 2-10 and 12-20 are allowable for depending from claims 1 and 11.
Claims 1 and 11 remain rejected.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 25August 2022, with respect to the rejection(s) of claims 3, 8-9, 13, and 18-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bachman and the MPEP.
Claims 3 and 13 were previously rejected over the combination of Bachman and Hutchings.
Claims 8-9 and 18-19 were previously rejected over Bachman.
Applicant asserts the dependent claims are allowable for depending from claims 1 and 11.
Claims 1 and 11 remain rejected.
Applicant asserts that “Bachman actually teaches away from the claimed configuration through the teaching of welding a portion of the screw captivator to one of the members to be joined together.”
The examiner respectfully disagrees. Teaching away is a term of art in patent law. Teaching away is a term of art in United States patent practice.  Colloquially, art teaches away when it criticizes, discredits, or otherwise discourages the solution claimed.  (MPEP 2143.01(I)). The mere disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (see MPEP 2143.01(I)).  Applicant’s assertions that Bachman teaches away are unsupported unless and until Applicant identifies specifically in the prior art where Bachman "criticizes, discredits, or otherwise discourages the solution claimed."  Merely pointing out that Bachman teaches a different solution does not rise to the level of teaching away.
In contrast to Applicant’s assertions, Bachman appears to be agnostic about how the sleeve member and the joining member are connected.  There appears to be no discrediting or critiquing of integral formation.
Applicant asserts that claims 5 and 15, which have been amended, are allowable because Hutchings alleged fails to teach a fastener having a reduced diameter shank defined between a threaded portion and a head of the captive fastener.  Applicant asserts that Hutchings teaches the entire shank is threaded (see Response at page 11).
The examiner respectfully disagrees. Hutchings absolutely does not teach that the entire shank of the fastener is threaded (see Fig. 2).  It is unclear where Applicant finds this erroneous support for this assertion.  Each of Hutchings Figures illustrates a shank (52) and a subsection of the shank which is threaded (58).  Further, Figures 2-5 each show a second threaded section (60) surrounded on both sides by a reduced diameter section (unnumbered in the Figures), such that even if the threaded portion (58) did not meet the limitation regarding the diameter of the threaded portion, it would be reasonable to consider whether the diameter at the second threaded portion (60) meets the claimed limitation.  However, such is not required.  The threaded portion (58) is illustrated as having a larger diameter than the shank (unnumbered) adjacent it between the threaded portion and the head.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/29/2022